DETAILED ACTION

1.	This Office Action is in response to the communications dated 01/12/2022.
Claims 1-14, and 21-26 are pending in this application.
	
Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 01/12/2022  The references cited on the PTOL 1449 form have been considered.

Remarks/Allowance

3.	Claims 1-14, and 21-26 have allowed.
	Reasons for allowance can be found in Office Action of 02/07/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
February 14, 2022